Citation Nr: 0910227	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

By operation of law, an unappealed rating decision becomes 
final (hereinafter also referred to as finality). 38 U.S.C.A. 
§ 7105.  On the current application to reopen, the RO 
reopened the claim and adjudicated the claim on the merits.  
Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For this reason, the Board has styled the claim to reflect 
that finality had attached to the previous rating decision, 
denying service connection.


FINDINGS OF FACT

1. In a rating decision in July 2003, the RO denied the 
Veteran's claim of service connection for post-traumatic 
stress disorder because the medical evidence did not show a 
verifiable in-service stressor; the Veteran did not perfect 
an appeal of the July 2003 rating decision.



2. The additional evidence presented since the rating 
decision in July 2003 by the RO, denying service connection 
for post-traumatic stress disorder, relates to an 
unestablished fact necessary to substantiate the claim, that 
is, a diagnosis of post-traumatic stress disorder predicated 
on an alleged in-service stressor.

3. The Veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that any claimed in-
service stressor actually occurred to support the diagnosis 
of post-traumatic stress disorder related to the Veteran's 
experiences in service.


CONCLUSIONS OF LAW

1. The rating decision of July 2003 by the RO, denying 
service connection for post-traumatic stress disorder, became 
final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2008).

2. The additional evidence presented since the rating 
decision by the RO in July 2003, denying the claim of service 
connection for post-traumatic stress disorder, is new and 
material, and the claim of service connection for post-
traumatic stress disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008) 38 C.F.R. §§ 3.303(a), 3.304(f) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
for post-traumatic stress disorder is resolved in the 
Veteran's favor, further discussion here of compliance with 
the VCAA with regard to the claim to reopen is not necessary.

As to the claim of service connection for post-traumatic 
stress disorder, the RO provided pre-adjudication VCAA notice 
by letters, dated in December 2003 and in October 2004.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection for post-traumatic stress 
disorder, namely, evidence of current disability; evidence of 
an injury or disease or event in service, causing injury or 
disease, or an injury, or a disease was made worse during 
service; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified that he should provide a complete 
detailed description of any in-service traumatic event that 
produced post-traumatic stress disorder to include the names 
of those involved, dates, and places during which the 
incidents occurred.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence); of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the provisions for the effective date of 
the claim and for the degree of disability assignable).

To the extent that VCAA notice did not include the provisions 
for the effective date of the claim and for the degree of 
disability assignable, as the claim of service connection is 
denied, no effective date or disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the Veteran with respect to 
the limited content error of the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO submitted requests to the U.S. 
Army Crime Records Center for verification of stressors.  As 
the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.



The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
to the duty to provide a VA examination, addressing the issue 
of service connection, in the absence of evidence of that the 
Veteran engaged in combat or had verifiable in-service 
stressors related to post-traumatic stress disorder, 
development for a VA medical examination and opinion is not 
warranted.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

The Veteran's initial claim of service connection for post-
traumatic stress disorder was received in May 2001.  In a 
rating decision in March 2002, the RO denied the Veteran's 
claim of service connection for post-traumatic stress 
disorder.  The pertinent evidence of record and considered by 
the RO at the time of the rating decision in March 2002 
included the Veteran's service treatment records, private and 
VA post-service treatment records, and a stressor statement.  

The Veteran's discharge document, DD Form 214, shows that the 
Veteran served in the United States and in Germany.  His 
military occupational specialty was cook.  

The service treatment records contain no complaint, finding, 
or history of a psychiatric illness.  

After service, in a statement in December 2001, the Veteran 
alleged that he was personally assaulted during service.  
Post-service VA and private treatment records document 
complaints of and treatment for psychiatric difficulties to 
include a tentative diagnosis of post-traumatic stress 
disorder unrelated to military service in January 1994.  

The Veteran did not initiate an appeal of the rating decision 
in March 2002 by the RO, and by operation of law, the rating 
decision became final based on the evidence of record.  38 
C.F.R. § 3.104.

The Veteran attempted to reopen his claim of service 
connection for post-traumatic stress disorder in April 2002.  
In a rating decision in July 2003, the RO denied the 
Veteran's claim of service connection for post-traumatic 
stress disorder on a direct basis because there was no 
credible evidence of record of an in-service stressor.  

The additional pertinent evidence of record and considered by 
the RO at the time of the rating decision in July 2003 
included the Veteran's service personnel records.  The 
service personnel records show that the Veteran was given 
nonjudicial punishment for being absent without leave for 
several days in June 1969. The Veteran did not initiate an 
appeal of the rating decision in July 2003 by the RO.  
By operation of law, the rating decision became final based 
on the evidence of record.  38 C.F.R. § 3.104.

Current Application

Although the prior rating decision by the RO in July 2003 
became final, it may nevertheless be reopened if new and 
material evidence is presented. 
38 U.S.C.A. §§ 7105(c) and 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim. 

As the application to reopen the claim of service connection 
for post-traumatic stress disorder was received in November 
2003, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence received since the July 2003 rating 
decision is summarized as follows:

In support of his claim, the Veteran submitted a statement 
from his brother dated in November 2003.  The Veteran's 
brother stated that the Veteran was a "strong-minded" 
person prior to service and after his discharge from service 
the Veteran was a very violent man.  

With regards to his in-service stressors, the Veteran alleges 
that his abuse, characterized as blanket parties, began 
during basic training because he was a conscientious 
objector.  He also alleged that he was burnt by a gas water 
heater while stationed in Germany.  

The RO attempted to substantiate the Veteran's claims of 
being beaten and burned by hot water.  In March 2005, 
however, the U.S. Army Crime Records Center responded that 
there were no records found on the information provided.  The 
Veteran has also alleged that he was beaten and he was forced 
to brush his teeth with a toothbrush he used to clean the 
restrooms.  

VA records document a diagnosis to rule out post-traumatic 
stress disorder, a diagnosis of post-traumatic stress 
disorder by history, and a diagnosis of post-traumatic stress 
disorder. 

The record shows that the claim of service connection for 
post-traumatic stress disorder was previously denied because 
there was no credible evidence of an in-service stressor.  

As the additional evidence, namely, the Veteran's statements 
provided greater specificity as to his in-service stressors 
and the diagnosis of post-traumatic stress disorder, the 
evidence relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence of an in-service 
stressor to support a diagnosis of post-traumatic stress 
disorder, the absence of which was the basis for the prior 
denial of the claim, constituting new and material evidence, 
which raises a reasonable possibility of substantiating the 
claim, and the claim is reopened.  38 U.S.C.A. § 5108.

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service, which includes active duty for training.  38 
U.S.C.A. § 1110; 38 C.F.R. 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.



If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Analysis

Post-traumatic stress disorder was not affirmatively shown to 
be present during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To the extent that the Veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Although the record documents a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred.

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The Veteran contends that he now suffers from post-traumatic 
stress disorder and that such a disorder has been caused by 
in-service personal assaults.  The Veteran has not alleged 
that he engaged in combat and service records do not show 
that he did.  

As the Veteran was not involved in combat, his statements 
alone are insufficient to establish the occurrence of an in-
service noncombat stressor.  

As noted, for the noncombat stressors, the Veteran alleges 
that he sustained multiple personal assaults from fellow 
servicemen.

Where as here the determination is made that the Veteran did 
not engage in combat, the Veteran's lay testimony alone is 
not sufficient to establish the occurrence of the alleged 
noncombat stressors.  Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As for the noncombat stressors there is no credible 
supporting evidence that the in-service stressors actually 
occurred and the evidence of the actual occurrence of the 
noncombat in-service stressors cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet.App. 389, 395-96 (1996).

Since the diagnosis of post-traumatic stress disorder is 
predicated on in-service stressors, and since there is no 
credible evidence of any noncombat stressor occurred, the 
Board rejects the current diagnosis of post-traumatic stress 
disorder related to service.  Without credible supporting 
evidence of any alleged in-service stressor, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

                                                                  
(The Order follows on the next page.). 





ORDER

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened.  To this extent only, the appeal is granted.

Service connection for post-traumatic stress disorder on the 
merits is denied, and the appeal is denied. 



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


